UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2011 MERITOR, INC. (Exact name of registrant as specified in its charter) Indiana 1-15983 38-3354643 (State or other jurisdiction (Commission (IRS Employer of incorporation) File No.) Identification No.) 2135 West Maple Road Troy, Michigan (Address of principal executive offices) 48084-7186 (Zip code) Registrant’s telephone number, including area code: (248) 435-1000 Former Name: ArvinMeritor, Inc. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On November 15, 2011, Meritor, Inc. issued a press release and will hold a conference call regarding its financial results for the fourth quarter and fiscal year ended September 30, 2011. The release is furnished as Exhibit 99a to this Form 8-K. Item 7.01. Regulation FD Disclosure The presentation by Meritor accompanying the above-referenced conference call will be posted on the Meritor website (www.meritor.com) and is furnished as Exhibit 99b to this Form 8-K. The information in this Form 8-K and the exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99a – Press release of Meritor, Inc., dated November 15, 2011 99b – Presentation of Meritor, Inc. dated November 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERITOR, INC. By: /s/ Vernon G. Baker, II Vernon G. Baker, II Senior Vice President and General Counsel Date: November 15, 2011 EXHIBIT INDEX Exhibit No. Description 99a Press release of Meritor, Inc., dated November 15, 2011 99b Presentation of Meritor, Inc. dated November 15, 2011
